Citation Nr: 1549288	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-11 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for ischemic heart disease, as due to herbicide exposure.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to July 1968, with additional active duty for training (ACDUTRA).  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  Symptoms of hearing loss were not chronic or continuous since service. 

2.  Hearing loss did not manifest to a compensable degree within one year of service separation. 

3.  The Veteran's currently diagnosed bilateral hearing loss is not causally or etiologically related to his military service to include any noise exposure therein.

4.  The weight of evidence supports the conclusion that the Veteran should be entitled to the herbicide exposure presumption.
 
5.  The Veteran's ischemic heart disease is presumed to be the result of his presumed herbicide exposure during service.
 





CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  Criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  Criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1113, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in January 2011.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination for his hearing loss (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Entitlement to Service Connection for Bilateral Hearing Loss

The Veteran filed a claim for service connection for bilateral hearing loss in January 2011, asserting that in-service noise exposure caused his current hearing loss.  

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's service treatment records do not show that he had any threshold shifts in his right and left ears on audiometric testing during service, and hearing loss was not diagnosed in either ear upon his service separation in July 1968.  Audiometric testing was conducted at enlistment in May 1965.  Of note, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  At the enlistment physical in May 1965, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels (converted to ISO-ANSI standards):





HERTZ


500
1000
2000
3000
4000
RIGHT
35
25
25
25
25
LEFT
35
30
25
25
25

At the separation physical in July 1968, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:





HERTZ


500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
0

As such, at separation, the Veteran did not have a hearing loss disability in either ear, even under Hensley, and there was little change in the decibel levels at the various frequencies from enlistment to separation, with the only change being an improvement in hearing.

Following service, the Veteran did not seek any treatment for hearing loss for many years.  There is no medical evidence showing a diagnosis of sensorineural hearing loss either in service or within one year of the Veteran's separation from service in July 1968.  The Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation.  Furthermore, the Board finds that the weight of the competent and credible evidence does not establish chronic and continuous symptoms of hearing loss in service and continuously after service.  Thus, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted.
The Veteran has voiced disagreement with the notion that his hearing acuity improved during his time in service, and he suggested that he might have had a cold when he took the first test.  However, the fact of the matter is that while the Veteran now asserts, decades removed from service, that his hearing acuity deteriorated during service, clinical audiometric testing at separation does not support such a conclusion, as the Veteran was found to have normal hearing at separation.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion such as diagnosing hearing loss, as such requires audiometric testing.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, while the Veteran is considered competent to describe his hearing acuity, his statements are not considered competent to establish that he had a hearing loss disability for VA purposes at separation, as such a determination would require testing and medical expertise.  Moreover, to the extent that the Veteran asserts that he had a hearing disability at separation, the audiometric testing at that time found normal hearing.  Here the Board places more weight on the audiometric testing both for its scientific value and because it was recorded contemporaneously with the Veteran's military service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 
  
The Veteran currently experiences bilateral hearing loss which he believes is the result of military noise exposure during.  The Board has acknowledged that the Veteran was exposed to acoustic trauma, and he currently has a hearing loss disability in both ears for VA purposes.  However, when service connection is not established on a presumptive basis, as here, competent evidence is necessary to link the current bilateral hearing loss to military noise exposure. 

The Board turns now to whether the Veteran can be granted service connection on a direct basis.  As noted above, the Veteran has been diagnosed with bilateral hearing loss and tinnitus, and it has been conceded that the Veteran had in-service noise exposure.  However, it is the final element of Shedden where the Veteran's claim fails.  In May 2011 the Veteran was afforded a VA examination for his hearing.  At that examination, the Veteran reported that he served as a radio operator in the military.  The examiner noted that noise exposure was conceded and "highly probable."  The Veteran reported a history of military noise exposure including noise from paint chipping, guns on the ship, headphone noise and regular ship noise all without hearing protection.  He also reported a history of occupational noise exposure, including working as an electrician and  on machines in many factories.  He reported no history of recreational noise exposure, and denied any familial history of hearing loss.  Upon examination, the examiner found that the Veteran had normal to moderately severe hearing loss in both ears.  However, due to the absence of any hearing loss during his period of service, the examiner found that it was not at least as likely as not that the Veteran's hearing loss or tinnitus was related to his military service.  The examiner actually noted that the Veteran's hearing seemed to get better from the time of his entrance to the time of separation.  The examiner cited the Institute of Medicine's report indicating that there is no scientific basis for delayed or late onset noise exposure induced hearing loss.  Therefore, the examiner reasoned that with no hearing loss at the time of separation from active duty and with no threshold shifts noted for VA purposes from the time of entrance to the time of separation, the Veteran's hearing loss was less likely as not related to his service.  

The Veteran himself has attempted to relate the current diagnosis of his hearing loss to his noise exposure in-service.  However, as noted while the Veteran is competent to describe observable symptoms such as decreased hearing, he lacks the requisite training to provide a medical opinion as to the etiology of his hearing loss.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Some medical issues, such as hearing loss, require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  An opinion of etiology would require medical expertise and knowledge and it is not shown that the Veteran has this knowledge or expertise.

Because the opinion of the VA examiner has not been rebutted or challenged, it remains the most probative evidence.  For service connection to be granted for the Veteran's hearing loss, the Veteran would need to submit a medical opinion that refuted the examiner's conclusions and providing an explanation as to why the Veteran's bilateral hearing loss should be considered to be the result of his military noise exposure.  This has not been done.  As the record presently stand, the weight of the competent and credible evidence is against the conclusion that it is at least as likely as not (50 percent or greater) that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military noise exposure.
 
Therefore, for the reasons discussed above, service connection for bilateral hearing loss is denied.  

Entitlement to Service Connection for Ischemic Heart Disease, as Due to Herbicide Exposure

The Veteran is seeking service connection for ischemic heart disease, which he believes is a result of his alleged herbicide exposure during service.

The Board notes that the criteria for establishing service connection on a direct and presumptive basis are noted above.  Pertinent law further provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975. C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  

In this case, the Veteran has presented a number of theories as to how he came in contact with Agent Orange, and has built a strong case as to why he should be entitled to the herbicide exposure presumption.  The Board has carefully studied the evidence that has been presented and scrutinized the Veteran's theories.  Ultimately, the Board concludes that the herbicide presumption should be extended to this Veteran, based on the specific facts of his military service.

VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) (including ischemic heart disease) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

Here, the Veteran has been diagnosed with ischemic heart disease and it is presumed to be the result of exposure to herbicides.  As such, the criteria for service connection have been met, and the Veteran's claim is granted.

Entitlement to Service Connection for Tinnitus

The Veteran is currently seeking service connection for tinnitus.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  Of note, the Court of Appeals for Veterans Claims (Court) has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran claimed entitlement to service connection for tinnitus in January 2011.  He explained in his statement supporting his claim that during service he was exposed to gun noise, headphone noise and regular ship noise without proper hearing protection.  He stated that during service is when his ears began to ring, and that he still heard the ringing when he filed the claim.  

A May 2011 VA examination confirmed a diagnosis of tinnitus.  The Board notes that the Veteran's STRs are silent with respect to tinnitus.  However, the Veteran has presented competent evidence of in-service noise exposure as his DD-214 reflects that he served aboard the U.S.S. Neches during service.  He likewise presents competent evidence of experiencing tinnitus post-service.  In his May 2011 VA examination, the Veteran reported to the VA examiner that he had tinnitus, specifically a "cricket noises in his ear" that he first noticed in 1966 or 1967 while he was out on the ocean.  

Having reviewed the evidence, the Veteran has indicated that the ringing began in service.  Importantly, in reporting the onset of his symptoms, the Veteran has not appeared to stretch the facts or embellish his accounts.  The Board therefore finds the Veteran's statements as to the onset of the tinnitus in his ears to be fully credible.

VA regulations provide that a claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Board will resolve all doubt in the Veteran's favor.  Accordingly, service connection for tinnitus is granted.






ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for ischemic heart disease, as due to herbicide exposure, is granted.

Service connection for tinnitus is granted.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


